Title: To George Washington from Pierre François, chevalier de Béville, 2 May 1781
From: Béville, Pierre François, chevalier de
To: Washington, George


                        
                            Excellency.
                            hartford may Second 1781.
                        


                        I have the honour to inform you of my arrival yesterday at Middle-town through Danbury. this Road from King’s
                            ferry to Middle town is much better than that through linfield and deserves to be preferred though
                            there is neither hay or straw to be found in both roads. I Intend tomorrow to take notice of that from middle-town to
                            Colchester which I am already informed of is very bad; but in case I Should find it So, the army would march through
                            hartford and go on its march through farmington, Southington danbury &a.
                        Colonel hamilton told me when I arrived at new windsor that your Excellency had been So Kind as to write to
                            the Congress in order to intrust M. Champlain with the office of Barack Master of the french army. I rely So far on your
                            Excellency’s Kindness as to be persuaded that you will honour mr champlain with your protection in that Occasion. I am
                            with respect and my sons too your Excellency’s most humble and obedient Servant
                        
                            Béville
                        
                    